 Case 2:20-cr-20432-BAF-DRG ECF No. 19, PageID.63 Filed 02/05/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,
                                                 Case No. 2:20-cr-20432
                   Plaintiff,
v.                                               Honorable Bernard A. Friedman

D-1 Tremaine James Woodall,

               Defendant.
_______________________________/

                FIRST FORFEITURE BILL OF PARTICULARS

      The United States of America, by and through its counsel, submits this First

Forfeiture Bill of Particulars, pursuant to Rule 7(f) of the Federal Rules of Criminal

Procedure to provide notice of specific property which the United States intends to

forfeit upon conviction, pursuant to 18 U.S.C. § 1594(d) as set forth in the Indictment

(ECF No. 11), including, but not limited to the following,

       One Black Apple iPhone, FCC ID: BCG-E3087A;

       One White Apple iPhone, Model: A1533,
        IMEI: 013991002628845; and

       One White LG Cellular Phone,
        IMEI: 352974-08-925062-5.

      This notice neither limits the United States from seeking the forfeiture of

additional specific property nor limits the United States from seeking the imposition

of a forfeiture money judgment or seeking the forfeiture of substitute assets pursuant
Case 2:20-cr-20432-BAF-DRG ECF No. 19, PageID.64 Filed 02/05/21 Page 2 of 3




to 21 U.S.C. § 853(p).


                                  Respectfully submitted,

                                  SAIMA S. MOHSIN
                                  Acting United States Attorney


                                  /s/Michael El-Zein
                                  MICHAEL EL-ZEIN
                                  Assistant United States Attorney
                                  211 W. Fort Street, Suite 2001
                                  Detroit, Michigan 48226
                                  (313) 226-9770
                                  Michael.el-zein@usdoj.gov
                                  P-79182

Dated: February 5, 2021




                                    2
Case 2:20-cr-20432-BAF-DRG ECF No. 19, PageID.65 Filed 02/05/21 Page 3 of 3




                         CERTIFICATION OF SERVICE

      I hereby certify that on February 5, 2021, the foregoing was electronically filed

with the Clerk of the Court using the ECF system, which will electronically serve all

ECF participants.




                                      /s/Michael El-Zein
                                      MICHAEL EL-ZEIN
                                      Assistant United States Attorney
                                      211 W. Fort Street, Suite 2001
                                      Detroit, Michigan 48226
                                      (313) 226-9770
                                      Michael.el-zein@usdoj.gov
                                      P-79182




                                          3
